Order entered October 26, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01215-CV

                      IN RE TEXAS HEALTH RESOURCES, Relator

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 15-02252

                                          ORDER
       Based on the Court’s opinion of this date, we GRANT relator’s unopposed motion to

reinstate and dismiss original proceeding, ORDER this original proceeding reinstated as of this

date, and DISMISS the original proceeding. We ORDER relator to pay the costs of this original

proceeding, if any.




                                                 /s/ BILL WHITEHILL
                                                     JUSTICE